Fish, J.
1. Where a landlord has sued out a dispossessory warrant against a tenant alleged to be holding over beyond his term, the latter can not obtain an injunction to prevent the execution of such warrant, upon the ground that he has a good defense to the same, which he is unable to avail himself of by filing a counter-affidavit, because, by reason of his poverty, he can not give the bond which the statute requires in connection with such affidavit. Hall v. Holmes, 42 Ga. 179; Huff v. Markham, 70 Ga. 284.
2. Inasmuch as the granting of an injunction in the present case was contrary to the law as above announced, the judge erred in granting the same.
3. This case differs in its facts from Brooks v. Stroud, 111 Ga. 857. In that case the alleged tenant denied the tenancy and claimed title to the land. In the present case the tenant admits the tenancy, but claims that the rent has been paid and that his lease has not expired.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.